United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                               F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                                 June 20, 2005
                                   FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                            No. 04-20261
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                          Plaintiff-
                                                          Appellee,

                                                 versus

DAVID GEORGE,

                                                                                        Defendant-
                                                          Appellant.

                      ---------------------------------------------------------------
                           Appeals from the United States District Court
                                  for the Southern District of Texas
                                    USDC No. 4:03-CR-98-ALL
                      ---------------------------------------------------------------

Before WIENER, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

       David George pleaded guilty to an indictment charging him with conspiracy to possess stolen

mail and to commit mail fraud and identity fraud, nine counts of mail fraud affecting a financial




       *
              Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
institution, one count of possession of stolen mail matter, and aiding and abetting the substantive

counts. George has appealed his sentence.**

       George contends that the district court erred in increasing his offense level because the offense

involved more than 50 victims. The adjustment was appropriate under U.S.S.G. § 2B1.1, comment.

(n.3(B)) (2002).

       George contends that the district court erred in determining the amount of the loss. The

district court’s finding regarding the intended loss with respect to the unused pre-approved credit

card applications was not clearly erroneous and was not unreasonably determined. See United States

v. Saacks, 131 F.3d 540, 542-43 (5th Cir. 1997); U.S.S.G. § 2B1.1, comment. (n.2(C)) (2002). It

was sufficient that the financial institutions were put at risk of sustaining a loss. See United States

v. Sowels, 998 F.2d 249, 251 (5th Cir. 1993). The district court did not clearly err in determining

the actual and intended loss. See Saacks, 131 F.3d at 542-43.

       George contends that his sentence was imposed illegally and that the Sentencing Guidelines

are unconstitutional, in light of United States v. Booker, 125 S. Ct. 738 (2005), and Blakely v.

Washington, 124 S. Ct. 2531 (2004). We review this issue for plain error. By determining facts

related to the victim-related adjustment and the amount of the loss, the district court committed clear

or obvious errors under the rule in Booker. See United States v. Mares, 402 F.3d 511, 520–21 (5th

Cir. 2005), petition for cert. filed (U.S. Mar. 31, 2005) (No. 04-9517). George has not shown,

however, that the errors affected his substantial rights. See id. at 521.


       **

 George contended in his original brief that the district court erred in refusing to suppress evidence
seized during a search of his residence, pursuant to a warrant that was issued on an inadequate
affidavit of probable cause. George concedes in his reply brief that he waived this issue
by pleading guilty. See United States v. Jessup, 305 F.3d 300, 301 (5th Cir. 2002).

                                                 -2-
The judgment is AFFIRMED.




                            -3-